El Juez Peesidente Se. del Toeo,
emitió la opinión del tribunal.
Se solicita la desestimación de la apelación por no haberse elevado en tiempo la transcripción de los autos.
La sentencia apelada se dictó el 29 de agosto de 1921. El 8 de septiembre siguiente se estableció el recurso y fue-ron luego concediéndose prórrogas al taquígrafo para pre-parar la transcripción de la evidencia basta que la última venció en diciembre de 1922 sin que la transcripción se pre-sentara ni se solicitara nueva prórroga para ello.
La moción de desestimación tiene fecha 30 de diciembre de 1922 y fué archivada en la secretaría'de esta corte el día 2 de enero de 1923. Al pie de la misma consta que fué no-tificada al apelante el 30 de diciembre de 1922.
En el acto de la vista de la moción, el abogado de la parte apelante alegó que la transcripción se había archivado el propio día 2 de enero de 1923 e invocó en su favor la re-gla 58 del reglamento de esta corte, que dice:
“58. Si la copia de los autos, no fuere presentada dentro del término prescrito, puede desestimarse la apelación al hacerse una moción en tal sentido previa notificación de la misma. Si la copia de los autos, ha sido presentada a la fecha en que se haga tal noti-ficación, este hecho constituirá una contestación eficaz a la referida moción, aun en el caso de que dicha copia no se hubiere presentado dentro del término prescrito.”
Es un hecho cierto que una transcripción contentiva del le-gajo de la sentencia fué archivada por el apelante el 2 de enero de 1923, pero, de acuerdo con la letra ele la regla, no es la fecha del archivo de la moción, sino la de la notifica-ción de la misma la que debe considerarse.
Siendo esto así, no favorece el precepto reglamentario in-vocado a la parte apelante, pues cuando la moción fué noti-ficada aun no se había archivado la transcripción.
No existiendo ninguna otra causa que pudiera servir de base al tribunal para ejercitar su discreción en sentido con-*415trario, atendidas todas' las circunstancias concurrentes, debe declararse con lugar la moción y desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.